TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00785-CV



                                 E. L. and S. L. F., Jr., Appellants

                                                   v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-FM-13-005219, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants E.L. and S.L.F., Jr. appeal from the trial court’s order terminating their

parental rights to their minor child. See Tex. Fam. Code § 161.001. In support of its petition to

terminate E.L. and S.L.F.’s parental rights, the Texas Department of Family and Protective Services

(the Department) alleged that E.L. and S.L.F.: (1) knowingly placed or knowingly allowed the child

to remain in conditions or surroundings that endangered the physical or emotional well-being of

the child, see id. § 161.001(D); (2) engaged in conduct or knowingly placed the child with persons

who engaged in conduct that endangered the physical or emotional well-being of the child, see

id. § 161.001(E); and (3) failed to comply with the terms of a court order that specifically established

the actions necessary to obtain the return of the child from the conservatorship of the Department,

see id. § 161.001(1)(O). The Department also alleged that termination of E.L. and S.L.F.’s parental

rights was in the child’s best interest. See id. § 161.001(2). Following a bench trial, the trial court
found by clear and convincing evidence that all three statutory grounds for terminating E.L. and

S.L.F.’s parental rights existed and that termination was in the child’s best interest.

                On appeal, E.L. and S.L.F. have separate appellate attorneys who each filed a brief

stating that after reviewing the record, they believe that the appeal is frivolous.1 Each appellate

counsel has presented a professional evaluation of the record and explained why he or she believes

there are no arguable grounds for reversal. Neither E.L. nor S.L.F. has filed a pro se brief or made

contact with this Court. We have conducted our own review of the record and we agree that the

appeal is frivolous. We therefore affirm the trial court’s final decree. We grant counsels’ motions

to withdraw as attorneys of record.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: May 21, 2015




       1
           This and other Texas courts have held that it is appropriate in a parental termination case
to file a brief asserting that the appeal is frivolous. See, e.g., Matthews v. Texas Dep’t of Protective
& Regulatory Servs., No. 03-04-00184-CV, 2005 WL 366871 (Tex. App.—Austin Feb. 17, 2005,
no pet.) (mem. op.); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

                                                   2